Exhibit 10.2

 

--------------------------------------------------------------------------------

THIRD AMENDMENT

TO

SECOND LIEN TERM LOAN AGREEMENT

dated as of

August 30, 2006

among

GOODRICH PETROLEUM COMPANY, L.L.C.,

as Borrower,

BNP PARIBAS,

as Administrative Agent,

and

The Lenders Party Hereto

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

THIRD AMENDMENT TO

SECOND LIEN TERM LOAN AGREEMENT

THIS THIRD AMENDMENT TO SECOND LIEN TERM LOAN AGREEMENT (this “Third Amendment”)
dated as of August 30, 2006 (the “Third Amendment Effective Date”), is among
GOODRICH PETROLEUM COMPANY, L.L.C., a Louisiana limited liability company
(“Borrower”); each of the undersigned Guarantors (collectively, the
“Guarantors”); BNP PARIBAS (in its individual capacity as a lender, “BNP
Paribas”), as administrative agent (in such capacity, together with its
successors in such capacity, “Administrative Agent”) for the lenders party to
the Credit Agreement referred to below (collectively, the “Lenders”); and the
undersigned Lenders.

R E C I T A L S

A. Borrower, Administrative Agent and the Lenders are parties to that certain
Second Lien Term Loan Agreement dated as of November 17, 2005, as amended by the
First Amendment to Second Lien Term Loan Agreement, dated December 14, 2005 and
the Second Amendment to Amended and Restated Credit Agreement, dated June 21,
2006 (the “Credit Agreement”), pursuant to which the Lenders have made certain
loans to Borrower.

B. Borrower has requested, and the Lenders have agreed, to increase the size of
the facility to $50,000,000 from $30,000,000 and to amend certain provisions of
the Credit Agreement.

C. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all article and section references in this Third Amendment
refer to articles and sections of the Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.1 Definitions. The definition of “Agreement” in Section 1.1 is hereby amended
and restated in its entirety as follows:

“ ‘Agreement’ means this Second Lien Term Loan Agreement, as amended by the
First Amendment to Second Lien Term Loan Agreement, dated December 14, 2005, the
Second Amendment to Second Lien Term Loan Agreement, dated June 21, 2006 and the
Third Amendment to Second Lien Term Loan Agreement, dated August 30, 2006.”

2.2 Amendment to Section 3.01(a). Section 3.01(a) is amended by replacing
“$30,000,000” with “$50,000,000”.



--------------------------------------------------------------------------------

2.3 Amendment to Schedule 2. Schedule 2 is hereby amended and restated in its
entirety as follows:

SCHEDULE 2

LENDERS

 

Lender

  

Commitment

Percentage

    Commitment    Principal
Amount of
Principal Debt

BNP Paribas

Address:

1200 Smith Street, Suite 3100

Houston, Texas 77002

   70 %   $ 35,000,000    $ 35,000,000

The Prudential Insurance Company of America

2200 Ross Avenue, Ste. 4200E

Dallas, TX 75201

   30 %   $ 15,000,000    $ 15,000,000

Section 3. Additional Commitment.

3.1 Additional Term Loan.

(a) Subject to the terms and conditions of this Third Amendment, BNP Paribas
agrees to make an additional term loan in U.S. dollars to Borrower within thirty
(30) days of the Third Amendment Effective Date in an aggregate principal amount
equal to twenty million dollars ($20,000,000.00). This additional term loan,
which shall be part of the Commitments, is not revolving in nature, and amounts
repaid or prepaid may not be reborrowed under any circumstance. Any portion of
the Commitments not utilized within thirty (30) days of the Third Amendment
Effective Date shall be permanently cancelled.

(b) BNP Paribas shall make its term loan as part of the Borrowing. Subject to
Section 3.15 of the Credit Agreement, the Borrowing shall be comprised of a
Base-Rate Tranche and/or LIBOR-Rate Tranche(s) as the Borrower may request in
accordance herewith.

(c) Each Tranche may only be $5,000,000 or a greater integral multiple of
$1,000,000. Notwithstanding any other provision of this Third Amendment or the
Credit Agreement, Borrower shall not be entitled to request, or to elect to
convert or continue, any Tranche if the Interest Period requested with respect
thereto would end after the Stated-Termination Date.

3.2 Borrowing Procedure. The following procedures apply to the Borrowing:

(a) Borrowing Request. Borrower shall request the Borrowing by making or
delivering a Borrowing Request (that may be telephonic if confirmed immediately
in writing by 2:00 p.m. on the same Business Day) to the Administrative Agent,
which is irrevocable and

 

2



--------------------------------------------------------------------------------

binding on Borrower, stating the Type, amount, and Interest Period for each
Tranche and which must be received by the Administrative Agent no later than
11:00 a.m. on the third Business Day before the date on which funds are
requested (which shall be a Business Day and no later than thirty (30) days
after the Third Amendment Effective Date). Upon Administrative Agent’s or any
Lender’s reasonable request, Borrower shall deliver to Administrative Agent or
such Lender evidence substantiating any of the matters in the Loan Documents
that are necessary to enable Borrower to qualify for the Borrowing.

(b) Funding. BNP Paribas shall remit the requested Borrowing to Administrative
Agent’s principal office in New York, New York, in funds that are available for
immediate use by Administrative Agent by 1:00 p.m. on the requested funding
date. Subject to receipt of those funds, Administrative Agent shall (unless to
its actual knowledge any of the applicable conditions precedent have not been
satisfied by Borrower or waived by the requisite Lenders under Section 14.8 of
the Credit Agreement) make those funds available to Borrower by (at Borrower’s
option) (i) wiring the funds to or for the account of Borrower at the direction
of Borrower or (ii) depositing the funds in an account designated by Borrower.

3.3 Termination. The additional Commitments referenced above shall terminate at
3.00 p.m., New York, New York time on the date that is thirty (30) days after
the Third Amendment Effective Date.

Section 4. Conditions Precedent. This Third Amendment shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 14.8 of the Credit Agreement) (the “Effective Date”):

4.1 The Administrative Agent shall have received from all of the Lenders,
Borrower and the Guarantors counterparts (in such number as may be requested by
Administrative Agent) of this Third Amendment signed on behalf of such Persons.

4.2 The Administrative Agent shall have received all of the items described on
Schedule 1 attached hereto. Each condition precedent in this Amendment
(including, without limitation, those on Schedule 1) is material to the
transactions contemplated by this agreement, and time is of the essence with
respect to each condition precedent.

4.3 No Default shall have occurred and be continuing, after giving effect to the
terms of this Third Amendment.

Section 5. Miscellaneous.

5.1 Confirmation. The provisions of the Credit Agreement, as amended by this
Third Amendment, shall remain in full force and effect following the
effectiveness of this Third Amendment.

5.2 Ratification and Affirmation; Representations and Warranties. Borrower and
each Guarantor hereby (a) acknowledges the terms of this Third Amendment;
(b) ratifies and affirms its obligations under, and acknowledges, renews and
extends its continued liability under, each Loan Document to which it is a party
and agrees that each Loan Document to which it is a party remains in full force
and effect, except as expressly amended or modified hereby,

 

3



--------------------------------------------------------------------------------

notwithstanding the amendments and modifications contained herein and
(c) represents and warrants to the Lenders that as of the date hereof, after
giving effect to the terms of this Third Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct as of such
specified earlier date, (ii) no Default has occurred and is continuing and
(iii) since November 17, 2005, there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Event.

5.3 Loan Document. This Third Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.

5.4 Counterparts. This Third Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Third Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

5.5 NO ORAL AGREEMENT. THIS THIRD AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

5.6 GOVERNING LAW. THIS THIRD AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

[SIGNATURES BEGIN NEXT PAGE]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed as of the date first written above.

 

BORROWER:   GOODRICH PETROLEUM COMPANY, L.L.C.   By:  

/s/ Robert C. Turnham, Jr.

    Robert C. Turnham, Jr.     President and Chief Operating Officer GUARANTORS:
  GOODRICH PETROLEUM CORPORATION   By:  

/s/ Robert C. Turnham, Jr.

    Robert C. Turnham, Jr.     President and Chief Operating Officer   GOODRICH
PETROLEUM COMPANY – LAFITTE, L.L.C.   By:  

/s/ Robert C. Turnham, Jr.

    Robert C. Turnham, Jr.     President and Chief Operating Officer

 

S-1



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:   BNP Paribas, as a Lender and as Administrative Agent  
By:  

/s/ Betsy Jocher

  Name:   Betsy Jocher   Title:   Director   By:  

/s/ Polly Schott

  Name:   Polly Schott   Title:   Vice President

 

S-2



--------------------------------------------------------------------------------

LENDER:   THE PRUDENTIAL INSURANCE COMPANY OF AMERICA   By:  

/s/ Brian N. Thomas

  Name:   Brian N. Thomas   Title:   Vice President   2200 Ross Avenue, Ste.
4200E   Dallas, TX 75201

 

S-3



--------------------------------------------------------------------------------

   

SCHEDULE 1

 

Document

   Responsible Party

    1.

 

Note dated the Third Amendment Effective Date, executed by Borrower,
substantially in the form of Exhibit A to the Credit Agreement, one each payable
to a Lender in the stated principal amount beside its name below:

 

BNP Paribas                 $35,000,000

   VE

2.

 

First Amendment to Second Lien Mortgage, Security Agreement, Financing Statement
and Assignment of Production dated as of the Third Amendment Effective Date,
executed by certain Restricted Companies, in Administrative Agent’s favor, and
in form and substance satisfactory to Administrative Agent for filing in the
following offices:

 

(a)    Goodrich Petroleum Company, L.L.C.:

 

         Bienville Parish, LA

         Caddo Parish, LA

         Cameron Parish, LA

         DeSoto Parish, LA

         Lafourche Parish, LA

         Plaquemines Parish, LA

         Terrebonne Parish, LA

 

(b)    Goodrich Petroleum Company Lafitte, L.L.C.:

 

         Jefferson Parish, LA

   VE

3.

 

First Amendment to Second Lien Mortgage, Deed of Trust, Indenture, Security
Agreement, Financing Statement and Assignment of Production, dated as of the
Third Amendment Effective Date, executed by Borrower, in Administrative Agent’s
favor, in form and substance satisfactory to Administrative Agent for filing in
the following offices:

 

Goodrich Petroleum Company, L.L.C.:

 

         Angelina County, TX

         Nacogdoches County, TX

         Panola County, TX

         Rusk County, TX

         San Patricio County, TX

         Smith County, TX

         Wharton County, TX

   VE

 

Schedule 1



--------------------------------------------------------------------------------

      

SCHEDULE 1

 

Document

   Responsible Party 4.     

Officers’ Certificate for the following Restricted Companies dated as of the
Third Amendment Effective Date, executed by its President or Vice President and
Secretary or any Assistant Secretary as to resolutions of its directors or
managers authorizing the Third Amendment and the transactions contemplated in it
and the execution and delivery of the Third Amendment documents to which it is a
party, the incumbency of its officers and a certification that its Bylaws or
operating agreement, and its corporate charter or articles or organization have
not changed since the Closing Date:

 

(a)    Goodrich Petroleum Corporation

(b)    Goodrich Petroleum Company, L.L.C.

(c)    Goodrich Petroleum Company – Lafitte, L.L.C.

   Borrower 5.      Opinion dated as of the Third Amendment Effective Date, from
counsel to the Companies, addressed to Administrative Agent and Lenders, in form
and substance satisfactory to the Administrative Agent    Borrower’s Counsel
    6.      Such other documents and items as Administrative Agent may
reasonably request    Borrower

 

Schedule 1